          Case 1:17-cv-02542-KPF Document 65 Filed 02/14/20 Page 1 of 1
                                          U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      86 Chambers Street
                                                      New York, New York 10007


                                                      February 14, 2020

BY ECF

The Honorable Katherine Polk Failla
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

       Re: Doyle v. U.S. Dep’t of Homeland Security, 17 Civ. 2542 (KPF)

Dear Judge Failla:

       I write to inform the Court that I will be leaving the United States Attorney’s Office.
Accordingly, I respectfully request the entry of an order terminating my appearance in this
matter. My colleague, Assistant United States Attorney Sarah S. Normand, who previously
entered her appearance as counsel of record, will continue to handle this case.

       I thank the Court for its consideration of this request.

                                                  Respectfully submitted,

                                                  GEOFFREY S. BERMAN
                                                  United States Attorney for the
                                                  Southern District of New York

                                          By:       /s/ Casey K. Lee
                                                  CASEY K. LEE
                                                  Assistant United States Attorney
                                                  86 Chambers Street, Third Floor
                                                  New York, New York 10007
                                                  Tel.: (212) 637-2714
                                                  Fax: (212) 637-2686
                                                  casey.lee@usdoj.gov

cc: Counsel of record (by ECF)
